ORDER

PER CURIAM.
Betty Stowell appeals from her conviction on two counts of possessing a controlled substance in violation of Section 195.202, RSMo.2000. She contends the trial court abused its discretion in disallowing certain inquiries during voir dire.
Upon review of the record, we find no abuse of discretion and affirm the convictions. We have provided the parties with a memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 30.25(b).